Citation Nr: 1021944	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  95-28 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for claimed cardiac 
symptoms, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for claimed headaches, 
to include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran performed initial active duty from April 1959 to 
October 1959 and then served with the Army Reserve and had 
periods of active service from April 1965 to April 1968 and 
from January 1991 to July 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 RO rating decision.  

In July 1999, the Board issued a decision denying these 
claims.  

The Veteran thereupon appealed the July 1999 decision to the 
Court of Appeals for Veterans Claims (Court), which in 
December 2000 issued an order granting a Joint Motion of the 
parties to vacate the Board's decision and remand the case 
back to VA for further action.  The claims were remanded in 
February 2002 for further development.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2003.  

In July 2004, the Board issued another decision denying the 
claims.  The Veteran once again appealed to the Court.  

In April 2007, the Court issued a Memorandum Decision 
vacating the Board's decision as regards the claims denied 
therein and remanding those issues to the Board for actions 
in compliance with the Court's Order.  

In March 2008, the Board remanded the claims to the RO for 
further development of the record.  

Following the Board's remand the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

In a recent decision, the Court indicated that VA unduly 
limited its consideration of claims for service connection 
for PTSD under circumstances in which other diagnosed 
psychiatric disabilities may be present.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  

In light of Clemons, and in view of diagnoses of 
hypertension, paroxysmal atrial fibrillation and bradycardia, 
the Board has expanded the cardiac issue to include any 
cardiovascular disability presently demonstrated.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran is shown to have served in Southwest Asia 
during the Persian Gulf War.  

3.  The claimed cardiac symptoms are shown to be attributable 
to hypertension, paroxysmal atrial fibrillation and 
bradycardia, known clinical diagnoses, which were not 
manifested during active service or for several years 
thereafter; nor are they otherwise shown to be related to be 
related to any event or incident of his service.  

4.  The Veteran is not shown to have developed hypertensive 
cardiovascular disease until many years after his discharge 
from service.  

5.  The Veteran's migraine headaches are shown to be 
attributable to a known clinical diagnosis and were not 
manifested during active service or for several years 
thereafter; nor are they otherwise shown to be related to any 
event or incident of his service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested as 
hypertension, paroxysmal atrial fibrillation or bradycardia 
due to an undiagnosed illness or other disease or injury that 
was incurred in or aggravated by active service or a period 
of active duty for training or an injury that was incurred in 
or aggravated by a period of inactive duty for training; nor 
may hypertension be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).  

2.  The Veteran does not have a disability manifested as 
migraine headaches due to an undiagnosed illness or other 
disease or injury that was incurred in or aggravated by 
active service or a period of active duty for training or an 
injury that was incurred in or aggravated by a period of 
inactive duty for training.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A.  § 7104(d)(1).  A remand 
is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  


I.  Duties to notify and assist

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist veterans in the development of 
a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

In April 2002, August 2003, September 2004 and March 2009, 
the RO sent the Veteran letters advising him that in order to 
substantiate his claim for service connection the evidence 
must show that a relationship exists between his current 
disability and an injury, disease, or event in military 
service.  

The August 2003, September 2004 and March 2009 letters also 
advised the Veteran that service connection was available on 
a presumptive basis for Gulf War veterans for certain chronic 
disabilities which develop within a specified period of time 
after discharge.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and has been 
afforded ample opportunity to submit such information and 
evidence.  


The Board also finds that the August 2003, September 2004 and 
March 2009 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2003, September 2004 and March 2009 letters 
advised the Veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were provided to the Veteran 
after the rating action on appeal.  However, the Board finds 
that the lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  

Since VCAA was not enacted until November 2000, furnishing 
the Veteran with VCAA notice prior to the adjudication in 
March 1995 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  
See VAOGCPREC 7-2004.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated in the June 2009 supplemental statement of the 
case after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his attorney informed the RO of the existence of 
any evidence-in addition to that noted below- that needs to 
be obtained prior to appellate review, or alleged any 
prejudice in terms of VCAA notification.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1705 (2009).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2009).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the AMC advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  The 
above-referenced March 2009 letter advised Veteran of the 
fourth and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).   

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording VA 
examinations.  

Specifically, the information and evidence that has been 
associated with the claims file includes the Veteran's 
service treatment record (STR), post service VA and private 
treatment records, the Veteran's statements and those of 
other laypersons, and a VA examination reports dated in 
November 1994, September 1999, August 2002, January 2003 and 
May 2009.  

The report of these examinations reflect that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that these examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's attorney asserts that the August 2002 VA heart 
examination report is inadequate, as the examiner noted that 
"all of the blood pressure recordings in the record I have 
reviewed, without exception, have been elevated."  Counsel 
has cited to numerous "normal" blood pressure readings 
dated throughout the course of the appeal, and argues that 
since the examiner obviously did not review the entire record 
the examination report is inadequate.  See Appellant's Brief, 
pages 15-16.  

The Board disagrees.  A medical examiner's review of the 
claims folder may heighten the probative value of an opinion, 
as the claims folder generally contains all documents 
associated with a veteran's disability claim, including not 
only medical examination reports and service medical records, 
but also correspondence, raw medical data, financial 
information, RO rating decisions, notices of disagreement, 
materials pertaining to claims for conditions not currently 
at issue and Board decisions disposing of earlier claims.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

However, an examiner's review of the claims folder is not 
required in each case. See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).  

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra, at 295.  

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts or data; (2) 
the testimony is the product of reliable principles and 
methods; and (3) the expert witness has applied the 
principles and methods reliably to the facts of the case.  

In this case, though it is obvious the August 2002 VA 
examiner failed to consider some normal blood pressure 
readings in rendering his opinion, such is not detrimental to 
its probative value.  The examiner took an extensive history 
of the Veteran's cardiac symptoms beginning in 1994, and it 
is clear from a review of the report that the examiner's 
comments as to elevated readings were based in the context of 
the Veteran's current cardiac problems.  

The Board emphasizes that the majority of normal readings 
cited by counsel were dated prior to 1994 (one was dated in 
1959), the year the Veteran first reported experiencing 
cardiac symptoms.  

Moreover, the examiner was documenting "elevated" readings, 
not hypertension per se, and indicated the most critical 
readings were in 1997, which is precisely when the Veteran 
was formally diagnosed with hypertension.  

Therefore, the opinion was based on an accurate factual 
basis.  Moreover, as detailed below the examiner's opinion is 
consistent with the other probative medical opinion of 
record, which indicates that it was based on reliable 
principles and methods which were reliably applied to the 
facts of the Veteran's case.  

Accordingly, counsel's argument as to the inadequacy of the 
August 2002 VA examination report is without merit, and it 
will be considered in the instant discussion.  

In an August 2009 statement, counsel argues that the most 
recent May 2009 VA examination is inadequate, because the 
Veteran's claim for cardiac symptoms includes hypertension, 
and the examiner failed to consider whether hypertension 
"had its onset as a result of an undiagnosed illness."  

Counsel asserts that hypertension is a "cardiovascular sign 
or symptom" for purposes of determining whether the Veteran 
has an undiagnosed illness.  See 38 C.F.R. § 3.317(b)(11) 
(2009).  

Counsel has misconstrued the provisions of 38 C.F.R. § 3.317 
pertaining to undiagnosed illnesses.  The provisions of 
38 C.F.R. § 3.317(b)(11) cited by counsel concern 
manifestations of an undiagnosed illness that cannot be 
attributed to any known clinical diagnosis.  

As detailed, the May 2009 VA examiner determined the 
Veteran's cardiac symptoms were explained by uncontrolled 
hypertension, which was a known clinical diagnosis; 
accordingly, the provisions pertaining to 38 C.F.R. 
§ 3.317(b)(11) do not apply and counsel's assertions that the 
May 2009 VA examiner failed to consider whether hypertension 
"had its onset as a result of an undiagnosed illness" is 
without merit.  

Counsel also argues that the May 2009 VA examination is 
inadequate because it failed to ascertain whether 
hypertension, "which itself may be from an undiagnosed 
illness," caused the Veteran's headaches.  

As explained, the counsel's assertions concerning undiagnosed 
illness and hypertension are without merit.  Moreover, 
hypertension was not diagnosed for years after service; 
therefore, there is no reason for the Board to obtain a 
medical opinion regarding the potential relationship between 
hypertension and headaches.  Accordingly, counsel's arguments 
as to the inadequacy of the May 2009 VA examination is 
meritless.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Law and Regulations

A.  Direct Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease 
(including hypertension), become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


B.  Undiagnosed Illness

Under 38 C.F.R. § 3.317 (2009), a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  

A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following): (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection. 38 C.F.R. § 3.317(a)(2)(i) (2009).  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii) (2009).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2009).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4) 
(2009).  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis

The Veteran's contentions can be grouped into two theories: 
(1) that his claimed disabilities are due to an undiagnosed 
illness due to Persian Gulf service; and 
(2) that his claimed disabilities, even if not due to an 
undiagnosed illness, are a direct result of claimed 
"injuries" in service, to include alleged 
chemical/biological exposure.  

The Board will address contention each in turn.  However, his 
overarching contention is that some unknown aspect of his 
Persian Gulf service caused the claimed disabilities.  


A.  Undiagnosed illness due to Persian Gulf service

The Veteran does not necessarily contend that his claimed 
cardiac symptoms and headaches are "stand alone" disorders.  
Rather, he contends that such are manifestations of an 
undiagnosed illness due to his service in the Persian Gulf, 
and that he should be compensated for such under 38 U.S.C.A. 
§ 1117.  

With respect to the Veteran's cardiac symptoms, there is 
conflicting evidence of record as to whether they are 
attributable to known clinical diagnoses.  

In the Veteran's favor is a May 1994 record from 
Massachusetts General Hospital, in which the examiner noted 
that the precipitant of the Veteran's paroxysmal atrial 
fibrillation (PAF) was "unclear in [the] absence of HTN 
(hypertension)" as well as a November 1994 VA examination 
report, in which the Veteran was diagnosed with 
"arrhthymia, etiology unknown."  

Contrary to these findings are the reports of the Veteran's 
December 1999 VA cardiology consultation report, and his 
August 2002, January 2003 and May 2009 VA examination 
reports.  

The December 1999 VA cardiology consultation note described 
the Veteran's history of atrial fibrillation since at least 
1994, requiring use of Verapamil, Digoxin and Coumadin.  The 
Veteran reported that he had discontinued Coumadin in 1997.  

The examining cardiologist rendered a diagnosis of "chronic 
atrial fibrillation . . . .at least five years by his record 
and history" and urged him to follow his current medication 
instructions and go back on Coumadin.  

An August 2002 VA examiner described the Veteran's history of 
cardiac symptoms and his noncompliance with medications.  
After examination, the examiner opined the Veteran's cardiac 
symptoms were attributable to a known clinical diagnosis,  
"symptomatic chronic atrial fibrillation," most likely 
secondary to long-standing hypertension.  

The examiner indicated that his condition was possibly 
triggered by a transient hyperthyroid state, and that the 
Veteran's symptoms were most likely attributable to poor rate 
control secondary to medication noncompliance.  He pointed 
out that atrial fibrillation, both in its paroxysmal and 
chronic forms was a well established and widely recognized 
cardiac diagnosis and was clearly not just a description of a 
symptom cluster.  

The January 2003 VA examiner also described the Veteran's 
history of cardiac symptoms.  After examination, he was 
diagnosed with cardiac arrhythmia and atrial fibrillation.  

A May 2009 VA examiner also noted the Veteran's history of 
noncompliance with his medications, and the Veteran reported 
that he might have had undiagnosed hypertension for many 
years.  The examiner added that echocardiograms in the claims 
folder dated since 1994 showed evidence of left ventricular 
hypertrophy, which was a common finding with untreated 
hypertension.  

After examination, the examiner diagnosed "cardiac 
arrhythmia, namely paroxysmal atrial fibrillation and 
bradycardia requiring use of a pacemaker."  

In opining that the Veteran's cardiac disability was less 
likely than not attributed to an undiagnosed illness from the 
Persian Gulf, the examiner opined that "the Veteran's heart 
condition [could] be explained from uncontrolled hypertension 
alone, which [was] clearly evidenced by EKG results."  The 
examiner also indicated his PAF could have been triggered by 
his hyperthyroidism in the late 1980s.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

The Board has carefully evaluated the conflicting evidence 
and below places greater weight on the opinion of the 
December 1999 VA cardiologist and the August 2002, January 
2003 and May 2009 VA examiners than it does on the May 1994 
record and November 1994 VA examination report.  

Crucially, both the August 2002, January 2003 and May 2009 VA 
examiners based their opinions that the Veteran's cardiac 
symptoms were attributable to known clinical diagnoses on a 
review of the Veteran's medical records, including the 
Veteran's prior history of treatment for hyperthyroidism that 
was noted as a likely trigger for his current symptoms.  

Significantly, the favorable opinions did not account for the 
Veteran's history of hyperthyroidism, which likely triggered 
the Veteran's cardiac symptoms.  The failure to explain that 
cardiac symptoms were not attributable to a known diagnosis 
in light of this negative evidence weighs heavily against the 
probative value of the opinions.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence); see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion").  

Moreover, the August 2002, January 2003 and May 2009 VA 
examiners accounted for the Veteran's history of untreated 
hypertension as pivotal in attributing the Veteran's cardiac 
symptoms to a known clinical diagnosis.  

The Board emphasizes that the May 1994 opinion that the 
etiology of cardiac symptoms was "unclear in [the] absence 
of hypertension" was rendered just months prior to the 
January 1995 EKG demonstrating left ventricular hypertrophy, 
which as noted by the August 2002 and May 2009 VA examiners 
was a common finding with untreated hypertension.  

The January 2003 VA examiner also noted that the presence of 
left ventricular hypertrophy was the likely origin of the 
Veteran's atrial fibrillation.  Moreover, the November 1994 
VA examiner did not document or account for the Veteran's 
prior hyperthyroidism and indicated the Veteran was compliant 
with his medications.  

Unlike the favorable opinions, the opinions of the August 
2002, January 2003 and May 2009 VA examiners appear to be 
based on a review of the Veteran's entire medical history 
which, as noted, contains no corroboration of a cardiac 
disability of unknown etiology.  

These opinions are also well reasoned and draw on specific 
aspects from the Veteran's medical history, including 
hyperthyroidism and untreated hypertension.  As such, the 
Board finds their opinions to be highly probative.  See 
Bloom, supra.  

It therefore strongly appears that the May and November 1994 
assessments are outliers, which are completely at odds with 
the remainder of the medical tests and opinions of record.  
Based on the entire record, the Board gives the favorable 
opinions little worth or probative value.  

With respect to the Veteran's headache symptoms, as pointed 
out by the Court, there are numerous diagnoses of migraine 
headaches of record, including the November 1994, August 2002 
and May 2009 VA examination reports.  

These diagnoses outweigh the single finding of the January 
2003 VA examiner that the Veteran's headaches were not 
migraine in nature and were partly associated with 
psychosomatic manifestations.  See Owens and Wensch, both 
supra.  

The medical evidence of record thus reflects the Veteran's 
headache symptoms are attributable to a known cause, migraine 
headaches.  

In sum, the competent medical evidence is therefore against 
the conclusion that the claimed cardiac symptoms and 
headaches are due to an undiagnosed illness.  

To the extent the Veteran argues that his cardiac symptoms 
and headaches are reflective of an undiagnosed illness, his 
assertions do not constitute competent medical evidence.  

Although he is certainly competent to report symptoms (e.g., 
pain in his chest, head pain, etc.) that he experienced, the 
Board finds he is not competent to opine on more complex 
medical matters such as etiology of diseases.  See 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr, supra at 10 (2007).  See 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

Finally, the Veteran's attorney argues that no one who has 
examined the Veteran has indicated that PAF was an 
"illness," and the Board should have discussed whether or 
not PAF, which was a "diagnosis," could be attributed to a 
known "illness."  See Appellant's Brief, pages 16-17.  

However, counsel has misinterpreted 38 C.F.R. § 3.317 and 
38 U.S.C.A. § 1117.  The word "illness" is employed in 
describing examples of a "qualifying chronic disability" 
under 38 C.F.R. § 3.317 and 38 U.S.C.A. § 1117.  

Because the Veteran's heart problems are attributable to 
hypertension and his headaches are attributable to migraines, 
which are known clinical diagnoses, he does not evidence a 
"qualifying chronic disability" under either 38 C.F.R. 
§ 3.317 or 38 U.S.C.A. § 1117, which includes any undiagnosed 
illness.  Accordingly, the argument of counsel is without 
merit.  

Accordingly, in light of the competent medical evidence 
indicating the claimed cardiac symptoms and headaches are not 
related to an undiagnosed illness, the provisions of 38 
C.F.R. § 3.317 (2009) do not apply.  


B.  Service connection on a direct basis

The Veteran has alternatively contended that his cardiac and 
headache symptoms were caused by various incidents of his 
service, namely chemical/biological exposure.  

As noted, in order to establish direct service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each element in 
turn.  

With regard to element (1), current disability, as described 
there are numerous diagnoses of hypertension, paroxysmal 
atrial fibrillation, brachycardia, and migraine headaches of 
record.  Accordingly, Hickson element (1) is met.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address in-service disease 
and injury.  

With respect to in-service disease, a review of the STR 
indicates the Veteran made one complaint of headaches in 
January 1965; a physical examination at that time was normal.  

However, prior to examinations in March 1959, April 1959, 
October 1959, April 1963, October 1964, April 1965, January 
1968, February 1982, December 1983, November 1988, March 1991 
and April 1992, the Veteran denied having any history of 
frequent or severe headache, pain or pressure in chest, 
palpitation or pounding heart, or high or low blood pressure.  
His head, heart and vascular system were normal upon each 
examination, as well as during a June 1991 examination.  

In February 1978, the Veteran did report an occasional 
history of heartburn and gastric distress, as well as 
occasional pain in his left arm.  Upon examination, the 
Veteran's heart was noted to have regular rhythm, with no 
murmur or gallop.  An EKG conducted in February 1978 was 
noted to be probably within normal limits, as was an EKG 
conducted in February 1982.  

A November 1988 examiner noted nonspecific S1-T changes on 
the Veteran's EKG.  The Veteran was noted to have a history 
of shortness of breath and dizziness secondary to increased 
activity, although it was concluded that this was probably 
secondary to poor conditioning and not related to any cardiac 
condition.  

The Veteran underwent cardiovascular screenings in November 
1988 and January 1990.  Prior to the November 1988 screening, 
the Veteran denied having heart disease, high blood pressure, 
chest pain, irregular pulse, palpitation, shortness of 
breath, swelling of ankles or leg cramps.  EKGs were within 
normal limits.  

The above-cited evidence shows there is no in-service 
evidence of heart disease.  Nor is there evidence of 
hypertension within the one-year presumptive period after 
separation (to the contrary, hypertension was not formerly 
diagnosed until 1997).  

Additionally, any headaches demonstrated in 1965 were acute 
and transitory and resolved, as numerous subsequent 
examinations which were negative for complaints or findings 
of headaches.  

With respect to in-service injury, the Veteran has made 
numerous contentions as to various in-service injuries which 
he feels led to his current medical problems, including 
chemical/biological exposure.  

However, there is no documentation in the record of any 
specific injury the Veteran sustained from 
chemical/biological exposure.  The Veteran's contention that 
such exposure somehow resulted in injury amounts to mere 
speculation on his part.  

Moreover, the Veteran cannot benefit from the combat 
presumption.  In order to qualify for combat status, 38 
U.S.C. § 1154 requires that the Veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  It does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99.  

A review of the Veteran's DD Form 214 indicates that he has 
no awards or decorations indicative of combat status.  Merely 
because the Veteran served during the Persian Gulf War does 
not allow for the combat presumption; he must offer proof 
that he actually engaged in fighting with the enemy.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's 
responsibility to support a claim for VA benefits).  Combat 
service is therefore not established.  In short, no in-
service injury is demonstrated.  

In the absence of in-service disease or injury, element (2) 
has not been met for either claim, and they fail on this 
basis alone.  

Finally, with respect to Hickson element (3), medical nexus, 
the August 2002 and May 2009 VA examiners specifically found 
that the Veteran's current headache and heart disabilities 
were not attributable to his Persian Gulf War service.  

There is no competent medical evidence to the contrary.  The 
Veteran himself has asserted that such a relationship exists 
between the claimed conditions and his service in Southwest 
Asia.  

The Board has already detailed hereinabove how the Veteran is 
not competent to opine on more complex medical matters such 
as etiology of diseases.  

Accordingly, the competent and probative medical evidence of 
record, namely the August 2002 and May 2009 VA examination 
report, indicate that the Veteran's heart and headache 
disabilities are not related to his active service or any 
period of inactive or active duty for training.  

The Board adds that the Veteran has had ample opportunity to 
secure medical nexus evidence in his favor and submit same to 
VA.  He has not done so.  See 38 U.S.C.A. § 5107(a), supra.  
 
The Board has also considered the Veteran's contentions of a 
continuity of symptomatology since service.  As noted, the 
Veteran is competent to describe symptoms, but his assertions 
of a continuity of symptomatology are of limited probative 
value.  

The Court has held that, even where a Veteran asserted 
continuity of symptomatology since service, medical evidence 
was required to establish "a nexus between the continuous 
symptomatology and the current claimed condition . . ."  
See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), 
vacated on other grounds sub nom.  McManaway v. Principi, 14 
Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 
(1999).  

In this instance, the August 2002 and May 2009 VA examiners, 
who conducted a thorough physical evaluation (in August 2002) 
and reviewed the claims folder, including numerous EKG 
studies, concluded that the Veteran's heart and headache 
disabilities were unlikely to be related to Persian Gulf 
service.  

The Board finds these opinions by competent health providers 
to be more probative than the assertions of the Veteran 
regarding continuity of symptomatology.  
Accordingly, Hickson element (3) is thus also not satisfied.  
The claims also fail on that basis.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


C.  Final matter

The Board recently received a statement from S.J.B., M.D., 
which indicates the Veteran's cardiac problems "may or may 
not be related in part to his obstructive sleep apnea."  

This opinion is couched in speculative terms.  The Court has 
held that medical evidence is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

Nor does this trigger VA's duty to obtain a medical opinion 
addressing secondary service connection, as the competent 
medical evidence of record cited above is unanimous in the 
conclusion that the Veteran's cardiac problems are 
attributable to post-service hypertension.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  


ORDER

Service connection for cardiac symptoms, to include as due to 
an undiagnosed illness, is denied.  

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


